DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 September 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 160 (shown in FIG. 1A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chew (US 10,971,184).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 

Chew (US 10,971,184) teaches a storage device (100, see FIG. 1A, for instance) comprising an enclosure (105) having a first wall, a second wall, a third wall connecting the first wall and the second wall (as shown in FIG. 1A, for instance), a fourth wall connecting the first wall and the second wall (as shown in FIG. 1A, for instance), and a bottom surface coupled to the first wall, the second wall, the third wall, and the fourth wall (as shown in FIG. 1A, for instance), wherein the first wall and the second wall are parallel (as shown in FIG. 1A, for instance), wherein the third wall and the fourth wall are parallel (as shown in FIG. 1A, for instance), wherein the first wall and the second wall are of substantially equal length (as shown in FIG. 1A, for instance), wherein the third wall and the fourth wall are of substantially equal length (as shown in FIG. 1A, for instance), and wherein the third wall is longer than the first wall (as shown in FIG. 1A, for instance); a tape head (130, for instance) disposed within the enclosure; and a plurality of feedthrough connectors (includes 305a and 305b, see FIGS. 3A and 3B, for instance) coupled to the bottom surface (as shown in FIG. 3A, for instance), wherein the plurality of feedthrough connectors are symmetrically arranged around a hypothetical centerline that is parallel to the first wall and the second wall (as shown in FIG. 3A, for instance) [as per claim 1]; wherein the plurality of feedthrough connectors comprises three feedthrough connectors (includes 305a, 305b and 306a, for instance) [as per claim 2]; wherein the plurality of feedthrough connectors comprises four feedthrough connectors (includes 305a, 305b, 306a and 306b, for instance) [as per claim 3]; wherein a first feedthrough connector (305a) of the plurality of feedthrough connectors is spaced a first distance from the tape head (as shown in FIG. 3A, for instance), wherein a second feedthrough connector (305b) of the plurality of feedthrough connectors is spaced a second distance from the tape head (as shown in FIG. 3A, for instance), and wherein the first distance is greater than the second distance (as shown in FIG. 3A, for instance) [as per claim 7]; and wherein the enclosure is a sealed enclosure (see lines 56-61 in column 7, for instance) [as per claim 8].

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chew (US 11,081,132).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Chew (US 11,081,132) teaches a storage device (100, see FIG. 1A, for instance) comprising an enclosure (105) having a first wall, a second wall, a third wall connecting the first wall and the second wall (as shown in FIG. 1A, for instance), a fourth wall connecting the first wall and the second wall (as shown in FIG. 1A, for instance), and a bottom surface coupled to the first wall, the second wall, the third wall, and the fourth as per claim 1]; wherein the plurality of feedthrough connectors comprises three feedthrough connectors (includes 305a, 305b and 306a, for instance) [as per claim 2]; wherein the plurality of feedthrough connectors comprises four feedthrough connectors (includes 305a, 305b, 306a and 306b, for instance) [as per claim 3]; wherein a first feedthrough connector (305b) of the plurality of feedthrough connectors is spaced a first distance from the tape head (as shown in FIG. 3A relative to FIG. 3B, for instance), wherein a second feedthrough connector (305a) of the plurality of feedthrough connectors is spaced a second distance from the tape head (as shown in FIG. 3A relative to FIG. 3B, for instance), and wherein the first distance is greater than the second distance (as shown in FIG. 3A relative to FIG. 3B, for instance) [as per claim 7]; and wherein the enclosure is a sealed enclosure (see lines 49-54 in column 7, for instance) [as per claim 8].
Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may
be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,170,823.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by claims 1-22 of U.S. Patent No. 11,170,823 as follows:
With respect to pending claim 1, U.S. Patent No. 11,170,823 claims a storage device comprising an enclosure having a first wall, a second wall, a third wall connecting the first wall and the second wall, a fourth wall connecting the first wall and the second wall, and a bottom surface coupled to the first wall, the second wall, the third wall, and the fourth wall (lines 1-6 of patented claim 1), wherein the first wall and the second wall are parallel (lines 6-7 of patented claim 1), wherein the third wall and the fourth wall are parallel (lines 7-8 of patented claim 1), wherein the first wall and the second wall are of substantially equal length (lines 8-10 of patented claim 1), wherein the third wall and the fourth wall are of substantially equal length (lines 10-11 of patented claim 1), and wherein the third wall is longer than the first wall (lines 11-12 of patented claim 1); a tape head disposed within the enclosure (line 17 of patented claim 1); and a plurality of feedthrough connectors coupled to the bottom surface (lines 18-19 of patented claim 1), wherein the plurality of feedthrough connectors are symmetrically arranged around a hypothetical centerline that is parallel to the first wall and the second wall (lines 19-22 of patented claim 1).
With respect to pending claim 2, U.S. Patent No. 11,170,823 claims wherein the plurality of feedthrough connectors comprises three feedthrough connectors (lines 1-3 of patented claim 2).
pending claim 3, U.S. Patent No. 11,170,823 claims wherein the plurality of feedthrough connectors comprises four feedthrough connectors (lines 1-3 of patented claim 3).
With respect to pending claim 4, U.S. Patent No. 11,170,823 claims wherein at least two feedthrough connectors are centered on the hypothetical centerline (lines 1-3 of patented claim 4).
With respect to pending claim 5, U.S. Patent No. 11,170,823 claims wherein two feedthrough connectors are spaced from the hypothetical centerline (lines 1-2 of patented claim 5).
With respect to pending claim 6, U.S. Patent No. 11,170,823 claims wherein a first feedthrough connector of the plurality of feedthrough connectors is spaced a first distance from the third wall (lines 1-3 of patented claim 6), wherein a second feedthrough connector of the plurality of feedthrough connectors is spaced a second distance from the fourth wall (lines 3-6 of patented claim 6), and wherein the first distance is greater than the second distance (lines 6-7 of patented claim 6).
With respect to pending claim 7, U.S. Patent No. 11,170,823 claims wherein a first feedthrough connector of the plurality of feedthrough connectors is spaced a first distance from the tape head (lines 1-3 of patented claim 7), wherein a second feedthrough connector of the plurality of feedthrough connectors is spaced a second distance from the tape head (lines 3-6 of patented claim 7), and wherein the first distance is greater than the second distance (lines 6-7 of patented claim 7).
With respect to pending claim 8, U.S. Patent No. 11,170,823 claims wherein the enclosure is a sealed enclosure (lines 1-2 of patented claim 8).
pending claim 9, U.S. Patent No. 11,170,823 claims a storage device comprising an enclosure having a first wall, a second wall, a third wall between the first wall and the second wall, a fourth wall connecting the first wall and the second wall, and a bottom surface coupled to the first wall, the second wall, the third wall, and the fourth wall (lines 1-6 of patented claim 9), wherein the first wall and the second wall are parallel (lines 6-7 of patented claim 9), wherein the third wall and the fourth wall are parallel (lines 7-8 of patented claim 9), wherein the first wall and the second wall are of substantially equal length (lines 8-10 of patented claim 9), wherein the third wall and the fourth wall are of substantially equal length (lines 10-11 of patented claim 9), and wherein the third wall is longer than the first wall (lines 11-12 of patented claim 9); a tape head disposed within the enclosure (line 17 of patented claim 9); a first feedthrough connector coupled to the bottom surface, wherein the first feedthrough connector is centered on a hypothetical centerline that is parallel to the first wall and the second wall (lines 18-21 of patented claim 9); a second feedthrough connector coupled to the bottom surface, wherein the second feedthrough connector is spaced from the hypothetical centerline (lines 22-24 of patented claim 9); and a third feedthrough connector coupled to the bottom surface, wherein the third feedthrough connector is spaced from the hypothetical centerline (lines 25-27 of patented claim 9).
With respect to pending claim 10, U.S. Patent No. 11,170,823 claims wherein the first feedthrough connector is coupled to a first spindle motor (lines 1-2 of patented claim 10).
pending claim 11, U.S. Patent No. 11,170,823 claims wherein the second feedthrough connector is coupled to the tape head (lines 1-2 of patented claim 11).
With respect to pending claim 12, U.S. Patent No. 11,170,823 claims wherein the third feedthrough connector is coupled to the tape head (lines 1-2 of patented claim 12).
With respect to pending claim 13, U.S. Patent No. 11,170,823 claims wherein the enclosure is a sealed enclosure (lines 1-2 of patented claim 13).
With respect to pending claim 14, U.S. Patent No. 11,170,823 claims a storage device comprising an enclosure having a first wall, a second wall, a third wall connecting the first wall and the second wall, a fourth wall connecting the first wall and the second wall, and a bottom surface coupled to the first wall, the second wall, the third wall, and the fourth wall (lines 1-6 of patented claim 14), wherein the first wall and the second wall are parallel (lines 6-7 of patented claim 14), wherein the third wall and the fourth wall are parallel (lines 7-8 of patented claim 14), wherein the first wall and the second wall are of substantially equal length (lines 8-10 of patented claim 14), wherein the third wall and the fourth wall are of substantially equal length (lines 10-11 of patented claim 14), and wherein the third wall is longer than the first wall (lines 11-12 of patented claim 14); a tape head disposed within the enclosure, the tape head comprising a beam, a first write head bar, a read bar, and a second write head bar (lines 17-19 of patented claim 14); head positioning motors coupled to the tape head (line 20 of patented claim 14); a first feedthrough connector coupled to the bottom surface and the head positioning motors (lines 21-22 of patented claim 14), wherein the 
With respect to pending claim 15, U.S. Patent No. 11,170,823 claims wherein the first feedthrough connector is coupled to the head positioning motors and a first spindle motor (lines 1-3 of patented claim 15).
With respect to pending claim 16, U.S. Patent No. 11,170,823 claims wherein the read bar comprises a first read head bar and a second read head bar (lines 1-2 of patented claim 16), wherein the second feedthrough connector is coupled to the first write head bar and the first read head bar (lines 3-4 of patented claim 16).
With respect to pending claim 17, U.S. Patent No. 11,170,823 claims wherein the third feedthrough connector is coupled to the second write head bar and the second read head bar (lines 1-3 of patented claim 17).
With respect to pending claim 18, U.S. Patent No. 11,170,823 claims the storage device further comprising a fourth feedthrough connector, wherein the fourth feedthrough connector is centered on the hypothetical centerline (lines 1-3 of patented claim 18).
With respect to pending claim 19, U.S. Patent No. 11,170,823 claims wherein the second feedthrough connector is coupled to the first write head bar, the third 
With respect to pending claim 20, U.S. Patent No. 11,170,823 claims wherein the fourth feedthrough connector is coupled to the read bar (lines 1-2 of patented claim 20).
With respect to pending claim 21, U.S. Patent No. 11,170,823 claims wherein the second feedthrough connector is coupled to the read bar and wherein the third feedthrough connector is coupled to the second write head bar (lines 1-4 of patented claim 21).
With respect to pending claim 22, U.S. Patent No. 11,170,823 claims wherein the second feedthrough connector is coupled to the first write head bar and the read bar and wherein the third feedthrough connector is coupled to the second write head bar (lines 1-4 of patented claim 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688